07/01/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 19-0388



                                   No. DA 19-0388

STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

WILLIAM EUGENE JOHNSON,

             Defendant and Appellant.

                                       ORDER

      The State of Montana has asked this Court to allow Ms. Lauren Amongero

to practice before this Court in this case pursuant to the Montana Student Practice

Rule, subject to the restrictions of the Rule.

      IT IS HEREBY ORDERED that Lauren Amongero shall be allowed to

practice before this Court in the above-entitled matter under and subject to the

restrictions of the Montana Student Practice Rule. The Clerk is directed to provide

copies of this order to all counsel of record.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                                     ORDER
                                                                                July 1 2020